Ryan, C.
In this case appellant obtained an injunction to prevent the appellee, the sheriff of Gage county, from executing a deed in pursuance of a sale previously made *283and confirmed. From an order dissolving tliis injunction this appeal was taken.
The grounds on which the injunction was sought were that in respect to the pendency of the original suit, which resulted in a judgment against him, the appellant had never been served with summons or a notice, and had no knowledge of such suit, and there had subsequently been a revivor of said judgment, in respect to which the appellant was equally ignorant. The evidence was conflicting, and as there was sufficient, if accepted as true, to support the finding of the court, it will not be disturbed.
It was pleaded in the petition for the injunction that the property sold Avas a homestead, and while the judgment purported to be for labor performed for appellant, it was in fact on some other cause of action. Unfortunately for this contention, the evidence failed to sustain it. The preponderance was in favor of the proposition that labor performed was the cause of action, which had been properly established by the judgment against appellant.
No other question is presented by the record, and the judgment of the district court is
Affirmed.